DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ang (US 2014/0159478).
Regarding claim 1, Ang teaches an electric power supply system (Figure 1) comprising:
a battery (MB);
an electric power receiving apparatus (42) coupled to the battery in parallel with a load (7), and configured to receive external electric power (from 8) and supply the external electric power to the battery (MB);
a switching apparatus (SMRB/SMRP/SMRG) configured to allow or cut off connection of the electric power receiving apparatus (42) and the load (7) to the battery (MB), and configured to be switched in state, when the electric power receiving apparatus (42) and the load (7) are coupled to the battery (MB), between a normal state (SMRP is open) and a current suppression state (SMRP is closed) in which flow of a current via the switching apparatus (SMRB/SMRP/SMRG) is suppressed more than in the normal state; and
a control apparatus (30) configured to permit a load driving mode of driving the load (7) in a case where the electric power receiving apparatus (42) is able to receive the external electric power (from 8), and configured to, in the load driving mode, control an electrical connection state of the electric power supply system to a first connection state in which the electric power receiving apparatus (42) and the load (7) are coupled to the battery (MB) via the switching apparatus (SMRB/SMRP/SMRG) in the current suppression state, depending on output electric power of the electric power receiving apparatus (42).
As for claim 2, Ang teaches wherein the electric power supply system is to be mounted on a vehicle (1), and
the battery (MB) is configured to supply electric power to a driving motor (MB) of the vehicle.
As for claims 3 and 4, Ang teaches wherein the control apparatus (30) is further configured to, in the load driving mode, control a voltage of the electric power receiving apparatus (42) to suppress input and output currents (by opening CHRB/CHRG) of the battery (MB) in a case where the electrical connection state of the electric power supply system is the first connection state (SMRP is closed).
Regarding claims 5 and 6, Ang teaches wherein the control apparatus is further configured to, in the load driving mode,
control the electrical connection state of the electric power supply system to the first connection state (SMRP is closed) in a case where the output electric power of the electric power receiving apparatus is equal to or less than reference electric power (See measurement of VCHG and ICHG), and
control the electrical connection state of the electric power supply system to a second connection state (SMRP is open) in which the electric power receiving apparatus and the load are coupled to the battery via the switching apparatus in the normal state in a case where the output electric power of the electric power receiving apparatus is greater than the reference electric power (See measurement of VCHG and ICHG).
As for claim 11, Ang teaches wherein the control apparatus is further configured to, in the load driving mode, keep the electrical connection state of the electric power supply system at the second connection state, regardless of the output electric power of the electric power receiving apparatus, until a remaining capacity of the battery reaches a reference remaining capacity after setting the electrical connection state of the electric power supply system to the second connection state (See para. [0067] for a discussion on monitoring a SOC of MB and comparing the SOC to a threshold).
Regarding claim 13, Ang teaches wherein the control apparatus is further configured to, in the load driving mode, control the electrical connection state of the electric power supply system to a third connection state (open switches SMRB/SMRP/SMRG) in which the electric power receiving apparatus and the load are electrically cut off from the battery by the switching apparatus, in a case where the output electric power of the electric power receiving apparatus is equal to or less than a threshold that is smaller than the reference electric power (See measurement of VCHG and ICHG).
As for claim 15, Ang teaches wherein the switching apparatus (SMRB/SMRP/SMRG) includes a relay (SMRG) and a current suppressor (SMRP/R1) that is disposed in parallel with the relay and has a larger electric resistance (due to R1) than the relay, and,
in the first connection state, the relay is open (SMRG), and the electric power receiving apparatus and the load are coupled to the battery via the current suppressor (SMRP/R1).
As for claim 17, Ang teaches wherein, in the second connection state, the electric power receiving apparatus (42) and the load (7) are coupled to the battery (MB) via the relay (SMRG).
Regarding claim 19, Ang teaches an electric power supply system (Figure 1) comprising:
a battery (MB);
an electric power receiving apparatus (42) coupled to the battery in parallel with a load (7), and configured to receive external electric power (from 8) and supply the external electric power to the battery (MB);
a switching apparatus (SMRB/SMRP/SMRG) configured to allow or cut off connection of the electric power receiving apparatus (42) and the load (7) to the battery (MB), and configured to be switched in state, when the electric power receiving apparatus (42) and the load (7) are coupled to the battery (MB), between a normal state (SMRP is open) and a current suppression state (SMRP is closed) in which flow of a current via the switching apparatus (SMRB/SMRP/SMRG) is suppressed more than in the normal state; and
a control apparatus (30) configured to permit a load driving mode of driving the load (7) in a case where the electric power receiving apparatus (42) is able to receive the external electric power (from 8), and configured to, in the load driving mode, couple the electric power receiving apparatus (42) and the load (7) to the battery (MB), and switch the state of the switching apparatus (SMRB/SMRP/SMRG) between the normal state and the current suppression state, depending on output electric power of the electric power receiving apparatus (42).

Claims 1-6, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yumoto et al. (US 2020/0134944; “Yumoto”).
Regarding claim 1, Yumoto teaches an electric power supply system (figure 1) comprising:
a battery (36);
an electric power receiving apparatus (154) coupled to the battery (36) in parallel with a load (32), and configured to receive external electric power (120) and supply the external electric power to the battery (36);
a switching apparatus (38) configured to allow or cut off connection of the electric power receiving apparatus (154) and the load (32) to the battery (36), and configured to be switched in state, when the electric power receiving apparatus (154) and the load (32) are coupled to the battery (36), between a normal state (SMRP is open) and a current suppression state (SMRP is closed) in which flow of a current via the switching apparatus (38) is suppressed more than in the normal state; and
a control apparatus (70) configured to permit a load driving mode of driving the load (32) in a case where the electric power receiving apparatus is able to receive the external electric power (120), and configured to, in the load driving mode, control an electrical connection state of the electric power supply system to a first connection state (SMRP is closed) in which the electric power receiving apparatus (154) and the load (32) are coupled to the battery (36) via the switching apparatus (38) in the current suppression state, depending on output electric power of the electric power receiving apparatus (Para. [0031]-[0032] teach switch control according to voltage VDC sensed at sensor 50a).
As for claim 2, Yumoto teaches wherein the electric power supply system is to be mounted on a vehicle (20), and
the battery (36) is configured to supply electric power to a driving motor (32) of the vehicle (20).
As for claims 3 and 4, Yumoto teaches wherein the control apparatus (70) is further configured to, in the load driving mode, control a voltage of the electric power receiving apparatus (154) to suppress input and output currents (by opening DCRB/DCRG) of the battery (36) in a case where the electrical connection state of the electric power supply system is the first connection state (SMRP is closed).
Regarding claims 5 and 6, Yumoto teaches wherein the control apparatus is further configured to, in the load driving mode,
control the electrical connection state of the electric power supply system to the first connection state (SMRP is closed) in a case where the output electric power of the electric power receiving apparatus is equal to or less than reference electric power (See para. [0031]-[0032]), and
control the electrical connection state of the electric power supply system to a second connection state (SMRP is open) in which the electric power receiving apparatus and the load are coupled to the battery via the switching apparatus in the normal state in a case where the output electric power of the electric power receiving apparatus is greater than the reference electric power (See para. [0031]-[0032]).
As for claim 13, Yumoto teaches wherein the control apparatus is further configured to, in the load driving mode, control the electrical connection state of the electric power supply system to a third connection state in which the electric power receiving apparatus and the load are electrically cut off from the battery by the switching apparatus, in a case where the output electric power of the electric power receiving apparatus is equal to or less than a threshold that is smaller than the reference electric power (Para. [0031]-[0032] teach switch control according to voltage VDC sensed at sensor 50a).
As for claim 15, Yumoto teaches wherein the switching apparatus (38) includes a relay (SMRG) and a current suppressor (SMRP) that is disposed in parallel with the relay and has a larger electric resistance (Due to presence of R) than the relay (SMRG), and,
in the first connection state, the relay (SMRG) is open, and the electric power receiving apparatus (154) and the load (32) are coupled to the battery (36) via the current suppressor (SMRP).
Regarding claim 17, Yumoto teaches wherein, in the second connection state (SMRP is open), the electric power receiving apparatus (154) and the load (32) are coupled to the battery (36) via the relay (SMRG).
Regarding claim 19, Yumoto teaches an electric power supply system (figure 1) comprising:
a battery (36);
an electric power receiving apparatus (154) coupled to the battery (36) in parallel with a load (32), and configured to receive external electric power (120) and supply the external electric power to the battery (36);
a switching apparatus (38) configured to allow or cut off connection of the electric power receiving apparatus (154) and the load (32) to the battery (36), and configured to be switched in state, when the electric power receiving apparatus (154) and the load (32) are coupled to the battery (36), between a normal state (SMRP is open) and a current suppression state (SMRP is closed) in which flow of a current via the switching apparatus (38) is suppressed more than in the normal state; and
a control apparatus (70) configured to permit a load driving mode of driving the load (32) in a case where the electric power receiving apparatus is able to receive the external electric power (120), and configured to, in the load driving mode, couple the electric power receiving apparatus (154) and the load (32) to the battery (36), and switch the state of the switching apparatus (38) between the normal state (SMRP open) and the current suppression state (SMRP closed), depending on output electric power of the electric power receiving apparatus (Para. [0031]-[0032] teach switch control according to voltage VDC sensed at sensor 50a).

Allowable Subject Matter
Claims 7-10, 12, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Ang and Yumoto, fail to teach:
“wherein the control apparatus is further configured to, in the load driving mode, even in a case where the output electric power of the electric power receiving apparatus exceeds the reference electric power, keep the electrical connection state of the electric power supply system at the first connection state if an amount of decrease per unit time in a voltage on a load side with respect to the switching apparatus is greater than a reference amount of decrease, the load side being a side on which the load is provided.”, as set forth in claims 7 and 8;
“wherein the control apparatus is further configured to, in the load driving mode, keep the electrical connection state of the electric power supply system at the second connection state, regardless of the output electric power of the electric power receiving apparatus, until a reference time passes after setting the electrical connection state of the electric power supply system to the second connection state.”, as set forth in claim 9.
Conclusion
The prior art made of record and not relied upon teaches electric power supply systems for vehicles, comprising: batteries, power receivers, switches, suppression relays, and controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 27, 2022